Title: To Thomas Jefferson from George Blaettermann, 7 February 1825
From: Blaettermann, George
To: Jefferson, Thomas


Sir
University the
7th February 1825
I have the honor to return you your excellent little tract on the Anglo Saxon language and mode of teaching it. I have perused it with attention and am delighted with your idea on the subject. I have found, in the course of my experience as a teacher, that assimilating, even by forcing and straining a little, the language of the learner to that he is to acquire greatly facilitates his labor. All the teutonic dialects are of easy assimilation to each other, so are the romanic dialects. It is a little more difficult to assimilate a teutonic language to a romanic, the English however from its copiousness and having as much of the teutonic as of the romanic character in its composition and construction assimilates easy enough to any language. But you have done much more; you not merely have assimilated the English to the Angle-Saxon, but also the Angle-Saxon to the English. It would certainly be a revolution for the better, if your hints were followed up and all the Angle-Saxon works printed in roman characters and their spelling modernized. This would be more useful and not more difficult than to modernize Gawin, Douglas whose “lernit Prolong” beginning “Dionea nycht hird and wache of day” I have just before my eyes. I have taken the liberty  of making some remarks wherever you put a query in your notes—I am, Sir, with respectYour most humble servantG. Blaettermann